Name: Commission Regulation (EEC) No 1989/85 of 18 July 1985 determining for the Member States the loss of income and the level of the premium payable per ewe for the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/22 Official Journal of the European Communities 19 . 7. 85 COMMISSION REGULATION (EEC) No 1989/85 of 18 July 1985 determining for the Member States the loss of income and the level of the premium payable per ewe for the 1984/85 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, areas should be fixed as provided for in Article 5 (4) of Regulation (EEC) No 1 837/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 A loss of income during the 1984/85 marketing year is hereby found for the following regions : Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 5(10) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1837/80 the loss of income represents, per 100 kilograms of carcase weight, any difference there may be between the basic price and the average market price recorded for each region ; Region 2 3 4 5 6 Difference in ECU/100 kg 31,344 62,225 118,377 47,31 1 134,648 Article 2 1 . The amount of the premium payable per ewe and per region is as follows : Region 2 3 4 5 6 Amount of the premium payable per ewe in ECU 5,955 14,312 21,301 7,570 24,237 Whereas, pursuant to Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted during the 1984/85 marketing year, such average being obtained in accordance with the provi ­ sions of Article 5 (6) ; Whereas Member States were authorized by Regulation (EEC) No 447/85 (3) to pay an advance to producers located in less-favoured agricultural areas ; whereas such an advance was paid to the producers concerned during the 1984/85 marketing year ; Whereas the amount of the final premium and the balance to be paid in the less-favoured agricultural 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the balance to be paid to producers located in less-favoured agricultural areas is as follows : Region 2 4 5 6 Balance of the premium payable per ewe in ECU 4,208 15,435 4,822 16,802 Article 3 (') OJ No L 183, 16. 7 . 1980, p. 1 . (2) OJ No L 137, 27. 5. 1985, p. 22. (3) OJ No L 52, 22. 2. 1985, p. 30 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities No L 186/2319 . 7 . 85 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1985. For the Commission Frans ANDRIESSEN Vice-President